Title: From George Washington to Brigadier General William Woodford, 14 December 1779
From: Washington, George
To: Woodford, William


        
          Dear Sir
          Head Quarters Morris town 14th Decembr 1779.
        
        I yesterday received a letter of the 28th ulto from his Excellency Governor Jefferson of which the enclosed is an extract. It being impossible for me under present circumstances to take up the Business, you will be pleased to follow the directions therein contained, and nominate such Officers to reinlist the old Soldiers as you shall deem best qualified for that purpose. Inclosed you will find blank instructions signed by the Governor. The sub Inspector will be the proper Officer to review and receive the Men reinlisted with the Army; but as Congress will probably determine that those Men whose times of service will shortly expire shall not proceed to the Southward, Officers must, in that case, be left to command them, some of whom may also have reinlisting instructions delivered to them, and you may appoint an Officer out of that number (agreeable to the requisition of the act of the state) to review and receive the Recruits, and make returns of them from time to time to the Governor. He may also review and receive any new Recruits, should the State think it expedient to send out Officers on that service.
        I shall write to Colo. Davies by the post and inform him that it will be absolutely necessary for him, if he inclines to continue in the Office of sub Inspector, to join the Line. He is to give his answer to you, and if he declines it, you have liberty to appoint Lt Colo. Cabell to that duty.
        Colo. Bland having resigned, I am directed by Congress to appoint an Officer to succeed him in the superintendency of the Convention troops at Charlotteville. I have fixed upon Colo. Wood for that purpose, to whom you will be pleased to deliver the inclosed. Should he be gone from Philadelphia, you will be

kind enough to forward the letter to him by an Express, who will deliver it to him carefully. I am with great Regard Dear Sir Your most obt Servt
        
          Go: Washington
        
      